On September 2, 2009, the defendant was sentenced to a commitment to the Department of Corrections for a term of twenty (20) years, with ten (10) *10years suspended for the offense of Aggravated Assault, a felony.
On February 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present via videoconference from the Dawson County Correctional Facility and was represented by Bert Certain. Counsel for the defendant at the District Court level, Steven Eschenbacher, also appeared on behalf of the defendant via teleconference. The state was represented by Mark Russell.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is clearly excessive given that one of the purposes of the sentence, to provide treatment for the defendant, is being delayed by the sentence of the District Court. This is the defendant’s first felony. In order for adequate treatment to commence, modification of the sentence is necessary.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to impose a commitment to the Montana Department of Corrections for a term of twenty (20) years, with fifteen (15) years suspended. The terms and conditions shall remain as imposed by the Judgment of the District Court dated September 2, 2009.
Done in open Court this 4th day of February, 2010.
DATED this 23rd day of February, 2010.
Chairperson, Hon. Blair Jones, Member, Hon. Richard Simonton and Member, Hon. Ray Dayton.